Order entered April 24, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01323-CR
                                       No. 05-12-01349-CR

                              ERIC JERMOND DAVIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-71411-W, F11-59063-W

                                             ORDER
         The Court REINSTATES the appeals.

         On January 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed in these appeals. The findings were due within thirty days of

the date of the order. To date, however, we have not received, the findings, appellant’s brief, or

a response to either of two letters inquiring about the status of the findings. The appeals cannot

proceed until the issue of appellant’s brief is resolved.

         Accordingly, we ORDER the Honorable Tracy Holmes, Presiding Judge of the 363rd

Judicial District Court, to conduct a hearing to determine why appellant’s brief has not been

filed.   In this regard, the Honorable Tracy Holmes shall make appropriate findings and
recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the Honorable Tracy Holmes cannot obtain appellant’s presence at

the hearing, the Honorable Tracy Holmes shall conduct the hearing in appellant’s absence. See

Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If

appellant is indigent, the Honorable Tracy Holmes is ORDERED to take such measures as may

be necessary to assure effective representation, which may include appointment of new counsel.

       We ORDER the Honorable Tracy Holmes to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within TWENTY-ONE

DAYS of the date of this order.

       The appeals are ABATED to allow the Honorable Tracy Holmes to comply with the

above order. The appeals shall be reinstated twenty-one days from the date of this order or when

the findings are received, whichever is earlier.




                                                    /s/     DAVID EVANS
                                                            JUSTICE